United States Court of Appeals
                                For the First Circuit
                                   _____________________

No. 15-8022

                           IN RE: MANUEL R. SUAREZ-JIMENEZ

                                         Respondent
                                     __________________

                                             Before

                               Torruella, Thompson and Kayatta,
                                         Circuit Judges.
                                    __________________

                                     ORDER OF COURT

                                   Entered: February 3, 2017

        Petitioner seeks rehearing based on his claim that the per curiam opinion did not address
his argument that Puerto Rico's code of professional ethics could not be applied to him because
the Supremacy Clause of the U.S. Constitution preempts any Commonwealth rule that conflicts
with the rules of Florida adopted by the U.S. District Court for the Southern District of Florida.
The per curiam opinion rejected this "due process violation" as exceeding the scope of due process
protections afforded to the respondent in an attorney disciplinary proceeding. In any event, the
argument is without basis in law or fact. Petitioner neither entered an appearance nor was
authorized to appear or practice in Florida. Plus, he points to no pertinent conflict between the
Florida and Puerto Rico rules of conduct, presumably because the pertinent rules in all relevant
U.S. jurisdictions allow for suspensions for, among other things, gross negligence and misleading
clients. The petition for rehearing is denied.

                                                      By the Court:

                                                      /s/ Margaret Carter, Clerk


cc:
Manuel R. Suarez-Jimenez
Clerk, Puerto Rico Supreme Court